                                          Case 5:16-cv-06370-EJD Document 433 Filed 10/28/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                      Case No. 5:16-cv-06370-EJD
                                                      Plaintiff,
                                   9                                                      ORDER DENYING PLAINTIFF'S
                                                v.                                        MOTION TO EXCLUDE EXPERT
                                  10                                                      TESTIMONY FROM LAY WITNESSES
                                        NINGBO SUNNY ELECTRONIC CO.,
                                  11    LTD., et al.,                                     Re: Dkt. No. 429

                                  12                  Defendants.
Northern District of California
 United States District Court




                                  13          Before admitting the jury on October 25, 2019, the court heard from the parties regarding

                                  14   Plaintiff’s Motion to Exclude Expert Testimony from Lay Witnesses. For the reasons discussed

                                  15   between the parties and the court, the motion is denied. The court will consider the concerns

                                  16   raised in the motion—and counsel’s objections thereto—as they arise at during the examination of

                                  17   witnesses.

                                  18          IT IS SO ORDERED.

                                  19   Dated: October 28, 2019

                                  20                                                  ______________________________________
                                                                                      EDWARD J. DAVILA
                                  21                                                  United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       Case No.: 5:16-cv-06370-EJD
                                  28   ORDER DENYING PLAINTIFF'S MOTION TO EXCLUDE EXPERT TESTIMONY FROM
                                       LAY WITNESSES
                                                                          1
